The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2-11 and 14-15 are cancelled. Claims 20 and 21 are new.  Claims 1, 12-13, and 16-21 are pending.  Claims 16-19 are withdrawn.  Claims 1, 12-13, and 20-21 are under examination.  

Priority
The instant application is a continuation-in-part of 16/736,546 filed on 1/7/2020, which is a continuation-in-part of PCT/US18/41163 filed on 7/7/2018, which claims priority from provisional application 62/530,045 filed on 7/7/2017.  The instant application claims priority from US provisional applications 63/004,858 filed on 4/3/2020 and 62/861,810 filed on 6/14/2019.  
Only applicant’s instant disclosure filed on 6/12/2020 discloses the full concentration ranges of each agent provided in instant claim 1.  Therefore, the application is being examined in view of 6/12/2020 as the priority date.  

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 5/26/2022 and 8/29/2022 were filed after the mailing date of the non-final rejection on 3/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Objections and Rejections Withdrawn
	The objection to claim 10 is withdrawn as this claim has been cancelled.  
	The rejections under USC 102(a)(1) over Bui and over Matta are withdrawn per applicant’s amendments and new claims, however, note that Bui and Matta still apply in the maintained 103 rejections. 
	The rejection for obviousness-type double patenting over US 11284621 is withdrawn per applicant’s amendments to the claims regarding the magnesium salt in claim 20 and the group of stabilizers in claim 1.  
	Arguments are now moot to the objections and rejections that have been withdrawn.  

New Objection As Necessitated by New Claim
New Claim 21 is objected because the recitation of “the stabilizer selected from the group consisting of etidronic acid, disodium ethylenediaminetetraacetic acid, citramalic acid, dipicolinic acid, dipicolinic acid N-oxide, or a combination thereof” needs to be “the stabilizer is selected from the group consisting of etidronic acid, disodium ethylenediaminetetraacetic acid, citramalic acid, dipicolinic acid, dipicolinic acid N-oxide, and a combination thereof”.
Appropriate correction is required.

Rejections Maintained – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bui WO 2020069079 (4/2020).  
In regards to the transition phrase of “consisting essentially of” will be read as “comprising” as it has not been explained what ingredient or ingredients of Bui affect the novel and basic characteristics of the claimed composition.  It appears that Bui’s composition can have peracetic acid, acetic acid, hydrogen peroxide and either polymeric phosphonic resins “or” 1-hydroxyethylidene-1,1,-diphosphonic acid (aka etidronic acid) based on the abstract.  The claims do not indicate that the composition of the ingredients has to be in a particular form.  That is the  1-hydroxyethylidene-1,1,-diphosphonic acid still is part of the composition as it contacts and stabilizes the hydrogen peroxide, peracetic acid and acetic acid composition.   
In regards to “decontaminates at least one of human skin, a human wound, or a non-human surface that has been exposed to a chemical warfare agent or biological warfare agent”, if the prior art teaches its compositions having the same components (hydrogen peroxide, peracetic acid and acetic acid), they will be capable of providing this effect.  Note that the instant claims are to compositions having components and not to methods of using a composition for treating a surface that has been contaminated by a chemical warfare agent or biological warfare agent with a step of applying to the surface.  
Bui teaches an “invention describes to compositions useful to stabilize peracetic acid, acetic acid and hydrogen peroxide compositions with polymeric phosphonic acid resins or with 1-hydroxyethylidene-1,1,-diphosphonic acid (aka etidronic acid) associated with the interior surface of a container to stabilize the peracetic acid, acetic and hydrogen peroxide compositions” (abstract).  Bui provides for cleaning and disinfecting or sterilizing substrates (paragraphs 126-127), which would lead to decontamination.   Bui teaches:

    PNG
    media_image1.png
    332
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1037
    501
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    486
    media_image4.png
    Greyscale

One of ordinary skill in the art at the time of instant filing would have worked within overlapping ranges of peracetic acid and hydrogen peroxide in order to produce the composition of the instant claims with a reasonable expectation of success as one of ordinary skill in the art would work within ranges of the prior art (MPEP 2144.05 regarding obviousness of overlapping ranges).  

Claims 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942. 
In regards to the transition phrase of “consisting essentially of” will be read as “comprising” as it has not been explained what ingredient or ingredients of Man affect the novel and basic characteristics of the claimed composition.  The composition of Man has the ingredients of the claims plus a metal salt, which in some embodiments is a magnesium salt, but is a genus that would even include salts like sodium chloride, potassium chloride or sodium citrate.  
In regards to “decontaminates at least one of human skin, a human wound, or a non-human surface that has been exposed to a chemical warfare agent or biological warfare agent”, if the prior art teaches its compositions having the same components (hydrogen peroxide, peracetic acid and acetic acid), they will be capable of providing this effect.  Note that the instant claims are to compositions having components and not to methods of using a composition for treating a surface that has been contaminated by a chemical warfare agent or biological warfare agent with a step of applying to the surface.  
Man teaches a stabilizing peracid composition with a metal salt (abstract).  Thus, the stabilizing formulation is shelf-stable.  Man teaches cleaning and washing (paragraphs 25-26 and 143) and teaches the composition in cleaners (paragraph 139), which means the compositions can clean (or decontaminate) surfaces/substrates.  Man teaches the peracid in a group that contains peroxyacetic acid and other related peroxycarboxylic acids (claims 1 and 2 of Man).  Man teaches magnesium acetate tetrahydrate and other magnesium salts (claim 4 of Man).  Man teaches hydrogen peroxide (paragraphs 90 and 91) as oxidizing agents.  Man teaches acetic acid (paragraph 85) as an organic acid.  Man teaches the use of a solidification agents like polyethylene glycol (PEG) (paragraph 102-103) in order to maintain the compositions in solid form.  Man teaches the metal salt that includes magnesium salts at 0.01 to 10 wt% or 0.05 to 5 wt% of the composition (paragraph 63-67).  Man teaches that the peracid composition retains at least 90% of the initial equilibrium of peracid level for about 1 year at room temperature (claim 28 of Man).  Man teaches water or alcohols (genus that includes ethanol, isopropanol and methanol; ethanol often referred to as alcohol) for the formulations (paragraphs 133-134 and 97).  Alcohol is taught as a defoamer.  Man teaches “Contacting can include any of numerous methods for applying a composition, such as spraying the composition, immersing the object in the composition, foam or gel treating the object with the composition, or a combination thereof” (paragraphs 135 and 149-150).  Thus, the object or surface of an object is being coated by the application by spraying, immersing or gel treating in teachings of Man.  Man teaches 0.0005-20 wt% of one or more percarboxylic acids (paragraph 80).  Man teaches about 10-95 wt% carboxylic acid like acetic acid (paragraphs 83-85).  Man teaches 0.001 to 99 wt% of oxidizing agent liker hydrogen peroxide (paragraph 88).  Man teaches about 5 to about 20 wt-% hydrogen peroxide (paragraph 91).   Man teaches the oxidizing agents can have antimicrobial activity (paragraphs 87 and 135).  Man teaches soft surfaces like paper and woven and non-woven fabric (paragraphs 27 and 138).  Man teaches wiping an object with the composition (paragraph 150).  Man teaches surfactants (paragraphs 104-132).  Man teaches EDTA and other chelators (paragraph 15).  Man teaches 1-Hydroxyethylidene-1,1-Diphosphonic Acid (paragraph 15 and claim 23 of Man), which is etidronic acid.  Man teaches liquids as forms of the composition (paragraphs 49-52).  Man teaches spraying or wiping onto surfaces (paragraphs 147 and 150).  Man teaches acids like citric acid, adipic, formic and others (paragraph 84).   
One of ordinary skill in the art at the time of instant filing would have produced formulations of the instant claims as Man provides for the components and overlapping ranges of the ingredients.  Man provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

Claim 12 in addition to Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Man US 2010/0108942 and Hartman US 4483781. 
Man teaches the claims as discussed above.  Man provides for magnesium salts.
Man does not teach magnesium salts of percarboxylic acid.
Hartman teaches a magnesium percarboxylate salt that provides improved odor and dissolution characteristics to compositions they are included in (abstract and claim 1 of Hartman).  Hartman provides for peroxyacetic acid (example 7) in magnesium salt form.
One of ordinary skill in the art at the time of instant filing would have included magnesium peracetic acid salt (a percarboxylic salt of magnesium) into formulations taught by Man as they would be expected to provide improved characteristics to the formulations.  Man motivates the addition of magnesium salts and use of percarboxylic acids while Hartman provides for magnesium salts of percarboxylic acids like peracetic acid (see MPEP 2144.06 and MPEP 2144.07).    

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016).  
In regards to the transition phrase of “consisting essentially of” will be read as “comprising” as it has not been explained what ingredient or ingredients of Matta affect the novel and basic characteristics of the claimed composition.  The composition of Matta has the ingredients of the claims plus a metal salt, which in some embodiments is a magnesium salt, but is a genus that would even include salts like sodium chloride, potassium chloride or sodium citrate.  
In regards to “decontaminates at least one of human skin, a human wound, or a non-human surface that has been exposed to a chemical warfare agent or biological warfare agent”, if the prior art teaches its compositions having the same components (hydrogen peroxide, peracetic acid and acetic acid), they will be capable of providing this effect.  Note that the instant claims are to compositions having components and not to methods of using a composition for treating a surface that has been contaminated by a chemical warfare agent or biological warfare agent with a step of applying to the surface.  

Matta teaches kits with compositions that include hydrogen peroxide, organic acid, chelator, surfactant and less than 0.1 wt% of anticorrosive agent (abstract).  Matta teaches peracetic acid in the formulation in concentrations of 5 wt% to 10 wt% of the composition (claims 2 and 4 of Matta).  Matta teaches acetic acid as the organic acid that is at least 3 wt% of the composition (claim 10 of Matta).  Matta teaches hydrogen peroxide from 10 to 50 wt% of the composition (claim 8 of Matta). Matta teaches a composition with “a. hydrogen peroxide, present in a concentration of about 20 wt. % to about 26.0 wt. %; b. acetic acid, present in a concentration of about 9.0 to about 11.0 wt. %; c. peracetic acid, present in about 6.8 wt. % to about 7.5 wt. % of the composition; d. Dequest® 2010 (1-hydroxyethylidene-1,1-diphosphonic acid aka etidronic acid), present in a concentration of about 1.0 wt. %; and e. Pluronic® 10R5 surfactant block copolymer, present in a concentration of about 2.0 wt. %; wherein the composition comprises less than about 0.1 wt. % of an anticorrosive agent.” (claim 19 of Matta).  Matta teaches sprayable compositions, liquid sprays and atomized liquid spray (paragraph 52).  Matta teaches wipes, cloth, sponge, and fabrics as applicators (paragraph 52).  Matta teaches EDTA as a chelator (paragraphs 39 and 103) and other chelators (claims 11 and 12 of Matta).  Matta teaches peracetic acid from 1 to 15% by weight (paragraph 42).  Matta teaches cleaning and disinfecting or sanitizing a substrate (paragraphs 79 and 158). 
One of ordinary skill in the art at the time of instant filing would have included adsorbent materials such as wipes (made of fabric or paper) for wiping the composition onto surfaces by teachings of Matta that provide for wiping the formulation on surfaces and materials like paper and fabric that the composition can be applied to.  Matta provides for overlapping ranges of the claimed ingredients, and thus, would work within said ranges and provide compositions of the instant claims (see MPEP 2144.05).  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matta US 20160174553 (June 2016) and Alarcon et al (Magnesium Research, 2014, volume 27, pages 57-68).  
Matta teaches the claims as discussed above.  Matta teaches a disinfectant composition (paragraph 1 of Matta). 
Matta does not teach magnesium salts in the composition.
Alarcon provides that magnesium chloride has antimicrobial properties in the presence of anionic bases like acetate (abstract).
Thus, one of ordinary skill in the art at the time of instant filing would have included magnesium chloride into disinfectant formulations of Matta having acetic acid/acetate to obtain a formulation with increased disinfectant ability with a reasonable expectation of success as both references provide for disinfectant/antimicrobial properties (MPEP 2144.06).  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that the compositions of Bui, Matta or Man do not suggest the use of decontaminating human skin, a human wound or a non-human surface that has been exposed to a chemical warfare agent or biological warfare agent.  Note that this is toward an intended use of the composition where the claims are to a composition of components and not to a method of using the composition for that purpose of decontamination.  Furthermore, it is noted that Bui’s, Man’s and Matta’s formulation have the main ingredients of the claims and have utility in cleaning or sterilizing, which means it can function to decontaminate items.  
Applicant argues that “consisting essentially of” is added to the claims to limit the scope of the claims to specified materials and steps that do not affect the basic and novel characteristics of the claimed compositions.  It is applicant’s burden to demonstrate which agents in the prior art affect the basic and novel characteristics of the claimed composition.  Applicant does not provide how “consisting essentially of” excludes items that might be needed in Bui.  It also appears that Bui allows for compositions that would only have claimed components in claim 1 as the necessary ingredients.  Even though applicant notes the polymeric resin functionalized with phosphonic acid, Bui also provides the option (denoted by “or”) of 1-hydroxyethylidene-1,1-diphosphonic acid (etidronic acid).  Thus, the compositions of Bui may opt for the etidronic acid instead to gain stability rather than the polymeric resin.  The claims do not structure how the components are combined in a composition in a certain manner whether a homogenous mixture or where one agent might be bound to a surface but in contact with the other components.   
Applicant argues that Matta needs a surfactant, but does not provide how the surfactant affects the basic and novel characteristics of the composition.  The teachings of Matta provide that the surfactant is to lower the surface tension of a liquid, the interfacial tension between two liquids or the interfacial tension between a liquid and solid (paragraph 27).  This is the typical function that surfactants have when used as additives in disinfectant/cleaning compositions.  Since this surfactant does not seem to affect the basic and novel characteristics of the combination of the hydrogen peroxide, peroxyacetic acid and acetic acid based on the content of Matta, it is allowed to be in this formulation as an excipient/additive.
Applicant argues that Man provides for a magnesium salt stabilizer, which would enhance the stability of the composition while the claim is stabilized with the stabilizers listed in claim 1.  This is convincing to why Man would no longer teach instant claim 1 with “consisting essentially of” language.  However, Man is still applicable to instant claim 20 and its dependent claims.  
Applicant argues that Alarcon and Hartman do not remedy deficiencies of Man and Matta.  As the rejections over Man (for claim 20) and Matta are being maintained, the teachings of Alarcon and Hartman are still relevant for the teaching of limitations by their combinations.  
For these reasons, the former prior art teaches these amended or new claims.   

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 32, 35-39, 41, 43, 45 and 47 of copending Application No. 17/326,507 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for agents and concentrations of the instant claims (hydroperoxide, carboxylic acids and peroxy acid).  The claims of ‘507 also provide for magnesium salt and stabilizers of the instant claims.  The claims of ‘507 allow for carboxylic acids of C2-C10 carboxylic acids.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 12, 13, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-16 and 19-20 of copending Application No. 16/780,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for agents and concentrations of the instant claims (hydroperoxide, carboxylic acids and peroxy acid).  The claims of ‘581 also provide for magnesium salt of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 12, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of copending Application No. 16/736,546 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for agents and concentrations of the instant claims (hydroperoxide, carboxylic acids and peroxy acid).  The claims of ‘581 also provide for magnesium salt of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments over the Rejections for Double Patenting
	Applicant is not arguing or filing terminal disclaimers toward these rejections at this time.  Thus, these rejections are maintained. 

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613